DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to the amendment filed on 11/12/2021. Claims 1 and 3-21 are pending in this application. Claims 1, 3-4, 7, 9-11 have been amended. Claims 12-16 have been withdrawn. Claims 17-21 are added. Claim 2 has been cancelled.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4-7 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation “a solenoid value” in line 2 which is unclear and renders the claim indefinite. It is unclear what property associated with the claimed value. Also, it is unclear how a value can adjust the coolant flow rate without physical 
Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: a valve. 
Claims 4-7 are rejected by the virtual dependency of claim 4.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rafalovich et al. (6,059,016, previously cited and applied) in view of Longis et al. (2017/0219294).
Regarding claim 1, Rafalovich discloses a secondary loop air conditioning system (see figure 20), comprising: 
a refrigerant loop (118) adapted to circulate a refrigerant between a compressor (132), a condenser (140), an expansion device (136) and a chiller (152; see figure 20);
a coolant loop (280) adapted to circulate a coolant between said chiller (152), a pump (150), a first cooler (124) and a reservoir (289) having an integrated phase 
an inlet port (the inlet port located at the right hand side of the reservoir 289) and an outlet port (the outlet port located at the left hand side of the reservoir 289) in said coolant vessel (289; see figure 20), wherein said inlet port (the inlet port located at the right hand side of the reservoir 289) is disposed near a midline of the coolant vessel (289) and said outlet port (the outlet port located at the left hand side of the reservoir 289) is generally disposed closer to a bottom of the coolant vessel (289; see figure 20).
However, Rafalovich fails to disclose said integrated phase change material feature comprises one or more capsules and a phase change material in said one or more capsules, and wherein the coolant vessel is configured to hold at least said one or more capsules.
Longis teaches a device for storing thermal energy comprises a reservoir (200) which comprises a coolant vessel (100) an integrated phase change material feature comprises one or more capsules (240) and a phase change material (PCM) in said one or more capsules (240), and wherein the coolant vessel (100) is configured to hold at least said one or more capsules (240; see figures 2 and 5).
It would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claim invention to have modify the system of Rafalovich to incorporate the claimed integrated phase change material feature as taught by Longis such that the PCM of Rafalovich is encapsulated in the plurality of cells of Longis in order to improve heat storing capacity of the PCM and to heat transfer capacity between the coolant and PCM. 
Regarding claim 8, Rafalovich discloses the secondary loop air conditioning further including a second cooler (221) in said coolant loop (280) to provide an air conditioning function to two different zones of a motor vehicle (see figure 20).
Regarding claim 10, Rafalovich discloses said phase change material (291) is selected from a first group of materials consisting of paraffins or salt hydrates (Col. 1, lines 33-36).

Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rafalovich in view of Longis as applied to claim 1 above and further in view of Ghannam et al. (2017/0347395, previously cited and applied).
Regarding claim 3, Rafalovich discloses the secondary loop air conditioning further including a valve 159 at one of said inlet port and said outlet port to adjust coolant flow rate (the valve 159 adjusts the coolant flow rate; see figure 20).
However, Rafalovich fails to disclose the valve (159) has modulating functionality feature.
Ghannam teaches a coolant line (205) including a valve (150) with pulse width modulating feature to control the coolant flow rate (paragraph [0023]). 
It would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claimed invention to modify the system of Rafalovich to substitute the valve (159) of Rafalovich with the claimed pulse width modulating valve (150) as taught by Ghannam in order to improve valve control with pulse width modulating signal.  
Regarding claim 4, Rafalovich fails to disclose said modulating functionality feature is a solenoid value (the pulse width modulating valve 150, Ghannam) configured to adjust the coolant flow rate through pulse width modulation of a control signal (paragraph [0023], Ghannam).

Claim 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rafalovich in view of Longis and Ghannam as applied to claim 4 above and further in view of Buttiker (2018/0283761, previously cited and applied).
Regarding claim 5, Rafalovich fails to explicitly disclose said phase change material (291) has phase change temperature below 15 degree Celsius. 
Buttiker teaches a thermal storage comprises a phase change material (PCM 4) has phase change temperature below 15 degree Celsius (2-8 degrees Celsius; paragraph [0061]).   
It would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claim invention to modify the system of Rafalovich to try to use the PCM which has the claimed phase change temperature as taught by Buttiker in order to obtain a predictable result which to provide heat transfer for the system (see MPEP 2143 section E).
Regarding claim 6, Rafalovich discloses said phase change material (291) is selected from a first group of materials consisting of paraffins or salt hydrates (Col. 1, lines 27-36).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rafalovich in view of Longis, Ghannam and Buttiker as applied to claim 6 above and further in view of Altman et al. (2018/0031333, previously cited and applied).
Regarding claim 7, Rafalovich discloses each of the one or more capsule (240, Longis) includes an outer wall made from a material (the capsule of Longis is made of a material). 
However, Rafalovich as modified fails to disclose the material selected from a second group of metallic materials consisting of aluminum, copper, stainless steel, and carbon steel.
Altman teaches a thermal storage heat exchanger comprising a PCM chamber (204) which can be a metal, such as stainless steel, aluminum, copper, or any other suitable material that has advantageous heat transfer properties (paragraph [0033]). 
It would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claim invention to modify the system of Rafalovich to incorporate the claimed material for the capsule as taught by Altman in order to improve heat transfer for the system (paragraph [0033], Altman).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rafalovich in view of Longis as applied to claim 1 above and further in view of in view of Buttiker.
Regarding claim 9, Rafalovich fails to explicitly disclose said phase change material (291) has phase change temperature below 15 degree Celsius. 

It would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claim invention to modify the system of Rafalovich to try to use the PCM which has the claimed phase change temperature as taught by Buttiker in order to obtain a predictable result which to provide heat transfer for the system (see MPEP 2143 section E).

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rafalovich in view of Longis as applied to claim 1 above and further in view of Altman.
Regarding claim 11, Rafalovich discloses each of the one or more capsule (240, Longis) includes an outer wall made from a material (the capsules of Longis is made of a meterial). 
However, Rafalovich as modified fails to disclose the material selected from a second group of metallic materials consisting of aluminum, copper, stainless steel, and carbon steel.
Altman teaches a thermal storage heat exchanger comprising a PCM chamber (204) which can be a metal, such as stainless steel, aluminum, copper, or any other suitable material that has advantageous heat transfer properties (paragraph [0033]). 
It would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claim invention to modify the system of Rafalovich .

Allowable Subject Matter
Claims 18-21 are allowed.
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 18, Rafalovich discloses a secondary loop air conditioning system (see figure 20), comprising: 
a refrigerant loop (118) adapted to circulate a refrigerant between a compressor (132), a condenser (140), an expansion device (136) and a chiller (152; see figure 20);
a coolant loop (280) adapted to circulate a coolant between said chiller (152), a pump (150), a first cooler (124) and a reservoir (289) having an integrated phase change material feature (PCM 291; Col. 23, lines 5-17; see figure 20); and 
an inlet port (the inlet port at the right-hand side of the reservoir 289) and an outlet port (the outlet port at the left-hand side of the reservoir 289) in said coolant vessel (289; see figure 20). 
Ghannam teaches a modulating functionality feature (150) at one of said inlet port and said outlet port to adjust coolant flow rate, wherein said modulating functionality feature is a solenoid valve (150) configured to adjust the coolant flow rate through pulse width modulation of a control signal (paragraph [0023]). 
However, Rafalovich fails to disclose wherein a frequency of the pulse width modulation is determined by at least a heat exchanger capacity, a heat exchanger geometric profile, said inlet port, and an air inlet.
Also, the prior art of record fails to provide further teachings or motivations to modify the system of Rafalovich in order to arrive the claim invention. Therefore, claims 17-21 are allowable.

Response to Arguments
Applicant’s arguments on the Remarks filed on 11/12/2021 with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUN KAI MA whose telephone number is (571)-270-3530.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 5712707740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KUN KAI MA/Primary Examiner, Art Unit 3763